Order                                                     Michigan Supreme Court
                                                                Lansing, Michigan

  May 6, 2011                                                    Robert P. Young, Jr.,
                                                                           Chief Justice

  140296 (86)                                                    Michael F. Cavanagh
                                                                       Marilyn Kelly
                                                                 Stephen J. Markman
                                                                 Diane M. Hathaway
                                                                     Mary Beth Kelly
  GREGORY J. BOWENS, PAULA M.                                        Brian K. Zahra,
  BRIDGES, and GARY A. BROWN,                                                   Justices
             Plaintiffs-Appellees,
  and
  ROBERT B. DUNLAP and PHILLIP A.
  TALBERT,
            Plaintiffs,
  v                                         SC: 140296
                                            COA: 282711
                                            Wayne CC: 02-233251-CZ
  ARY, INC., d/b/a AFTERMATH
  ENTERTAINMENT, PHILLIP J.
  ATWELL, CHRONIC 2001 TOURING,
  INC., GERONIMO FILM PRODUCTIONS,
  INC., and ANDRE YOUNG,
              Defendants-Appellants,
  and
  AMAZON.COM, INC., AOL TIME WARNER,
  INC., BARNES & NOBLE, INC., BARNES &
  NOBLE.COM, INC., BEST BUY COMPANY,
  INC., BLOCKBUSTER, INC., BORDERS GROUP,
  INC., CDNOW, INC., JOHN DOE #1,
  JOHN DOE #2, EAGLE ROCK
  ENTERTAINMENT, EAGLE VISION, INC.,
  HARMONY HOUSE RECORDS & TAPES,
  HASTINGS ENTERTAINMENT, INC.,
  HMV MEDIA GROUP, HONIGMAN MILLER
  SCHWARTZ & COHN, L.L.P., HOUSE OF
  BLUES CONCERTS/HEWITT/SILVA, L.L.C.,
  INGRAM ENTERTAINMENT HOLDINGS,
  INTERSCOPE RECORDS, INC., ERVIN
  JOHNSON, MAGIC JOHNSON PRODUCTIONS,
  L.L.C., METROPOLITAN ENTERTAINMENT
  GROUP, INC., MGA, INC., MOVIE
  GALLERY.COM, INC., MTS, INC/TOWER
  RECORDS, THE MUSICLAND GROUP, INC.,
  PANAVISION, INC., RADIO EVENTS GROUP,
                                                                                                               2


INC., RED DISTRIBUTION, INC., PHIL
ROBINSON, WILLIAM SILVA, TRANS WORLD
ENTERTAINMENT CORPORATION, KIRDIS
TUCKER, WHEREHOUSE ENTERTAINMENT,
INC., and WH SMITH, P.L.C.,
            Defendants.

_________________________________________/

       On order of the Court, the motion for reconsideration of this Court’s March 18,
2011 order is considered, and it is DENIED, because it does not appear that the order was
entered erroneously.

       MARILYN KELLY, J., would grant reconsideration for the reasons stated in her
dissenting statement in this case, 488 Mich ___ (2011).




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         May 6, 2011                         _________________________________________
       t0503                                                                 Clerk